Beck, P. J.,
. concurring specially. Whether the’ witness was competent or not, to testify as set out in the second division of the. opinion, over the objection urged, the admission of the evidence was harmless, as the uncontroverted evidence in the ease shows a delivery of the- deed to the defendant; and even without that, there was a presumption, from the fact of record, of delivery of the deed to the defendant. That presumption will control, unless it is explained or rebutted; and the facts in the record neither tend to explain nor to rebut it.